Suburban on a public road, determined that the license plates had expired
                and belonged on a different vehicle, and initiated a traffic stop. The officer
                investigated Warren for driving under the influence after observing his
                appearance and behavior and detecting the odor of an alcoholic beverage.
                Warren refused to perform the standard field sobriety tests and was
                transported to the Clark County Detention Center. A blood draw
                performed within two hours of the traffic stop revealed that Warren had a
                blood alcohol concentration of .174. We conclude that a rational trier of
                fact could reasonably infer from this evidence that Warren was driving the
                Suburban while under the influence of alcohol.      See NRS 484C.110(1)(c).
                It is for the trier of fact to determine the weight and credibility to give
                conflicting testimony, and its verdict will not be disturbed on appeal
                where, as here, substantial evidence supports the verdict.     See McNair v.
                State, 108 Nev. 53, 56, 825 P.2d 571, 573 (1992).
                Evidentiary decisions
                            Warren contends that the district court made four evidentiary
                errors. "We review a district court's decision to admit or exclude evidence
                for abuse of discretion." Mclellan v. State, 124 Nev. 263, 267, 182 P.3d
                106, 109 (2008).
                            First, Warren claims that the district court erred by allowing
                the arresting officer to speculate about what might happen during a traffic
                stop of a vehicle displaying the wrong license plates. Warren argues that
                "speculation about what might have happened amounts to inflammatory
                and prejudicial commentary not based on the evidence." Warren did not
                object to this testimony and we conclude he has not demonstrated plain
                error. See id. (discussing plain-error review).



SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                            Second, Warren claims that the district erred by admitting
                testimony describing the standard field sobriety tests because these tests
                were not administered. We fail to see how descriptions of these tests were
                relevant and conclude that the district court abused its discretion by
                admitting them into evidence. See NRS 48.015 (evidence is relevant if it
                has "any tendency to make the existence of any fact that is of consequence
                to the determination of the action more or less probable than it would be
                without the evidence"). Nonetheless, we conclude that the error was
                harmless. See Valdez v. State, 124 Nev. 1172, 1188-89, 196 P.3d 465, 476
                (2008) (discussing harmless-error review).
                            Third, Warren claims that the district court erred by
                admitting evidence regarding the second blood draw because it was made
                more than two hours after he had driven the vehicle. The district court
                determined that the result of the second blood draw was not relevant to
                the State's per se theory of liability, but may be relevant to the State's
                other theories of liability.     See NRS 484C.110(1) (providing three
                alternative ways the offense of driving under the influence of intoxicating
                liquor may be committed). We conclude that Warren has not
                demonstrated that the district court abused its discretion in this regard.
                            Fourth, Warren claims that the district court erred by
                rejecting an exhibit that set forth the federal definition of "motor vehicle"
                because it supported his theory of the case.      See 18 U.S.C. § 31(a)(6).
                Warren was not charged with violating a federal law, and we conclude
                that the district court did not abuse its discretion in determining that this
                exhibit was irrelevant.




SUPREME COURT
        OF
     NEVADA
                                                      3
(0) 1947A
                          Proposed jury instructions
                                      Warren contends that the district court erred by rejecting
                          proposed instructions on his theory of the case. "The district court has
                          broad discretion to settle jury instructions, and this court reviews the
                          district court's decision for an abuse of that discretion or judicial error."
                          Crawford v. State, 121 Nev. 744, 748, 121 P.3d 582, 585 (2005). "A
                          defendant in a criminal case is entitled, upon request, to a jury instruction
                          on his theory of the case so long as there is some evidence, no matter how
                          weak or incredible, to support it." Harris v. State, 106 Nev. 667, 670, 799
                          P.2d 1104, 1105-06 (1990) (internal quotation marks and alteration
                          omitted). However, a defendant is not entitled to instructions that are
                          "misleading, inaccurate or duplicitous." Carter v. State, 121 Nev. 759, 765,
                          121 P.3d 592, 596 (2005). Here, Warren's proposed jury instructions
                          included excerpts from the Declaration of Independence, the U.S.
                          Constitution, the Articles of Confederation, the constitutions of various
                          states, the federal code, Nevada's DUI penalty statutes, and the case law
                          of various jurisdictions. The State objected to Warren's proposed
                          instructions because they were factoids and not really instructions, the
                          subject of penalty and punishment was not appropriate for jury
                          consideration, and the case law excerpts seemed to ask for jury
                          nullification and for the jurors to take the law into their own hands. The
                          district court determined that the instructions were not relevant and
                          sustained the State's objections. We have reviewed the proposed
                          instructions and conclude that the district court did not abuse its
                          discretion in this regard.




SUPREME COURT
        OF
     NEVADA
                                                                4
(0) 1947A

                C4J0   ILWORISNE                                Ealkinte.              1,   ".=
                Cross-examination
                            Warren contends that the district court abused its discretion
                by limiting his cross-examination of the arresting officer. The district
                court has wide latitude to restrict cross-examination "based on concerns
                [of] harassment, prejudice, confusion of the issues, the witness' safety, or
                interrogation that is repetitive or only marginally relevant."   Bridges v.
                State, 116 Nev. 752, 761, 6 P.3d 1000, 1007 (2000) (quotation marks
                omitted). Here, the district court sustained the State's relevance
                objections to questions as to whether the arresting officer knew what
                branch of government he worked for, remembered his oath of office, had
                read the U.S. Constitution, and understood the Supremacy Clause of the
                U.S. Constitution. We conclude that the district court did not abuse its
                discretion in this regard.
                Brady violation
                            Warren contends that the State violated Brady v. Maryland,
                373 U.S. 83 (1963), by failing to disclose a Detention Booking Voucher that
                showed he was booked under the wrong penal statute. Warren argues
                that this document was highly relevant to his theory of the case, would
                have undermined the arresting officer's claim that the error on the
                Temporary Custody Record was a single mistake, and may have
                buttressed his theory that the officer was biased against him. "Brady and
                its progeny require a prosecutor to disclose evidence favorable to the
                defense when that evidence is material either to guilt or to punishment."
                Mazzan v. Warden, 116 Nev. 48, 66, 993 P.2d 25, 36 (2000). Evidence that
                was not requested or requested generally "is material [only] if there is a
                reasonable probability that the result would have been different if the
                evidence had been disclosed."     Id.    The Detention Booking Voucher

SUPREME COURT
        OF
     NEVADA
                                                     5
(0) 1947A

                                                                 SIMPARISIM
                appears to be nothing more than a computer-generated duplicate of the
                Temporary Custody Record that Warren received as part of his discovery.
                Accordingly, we conclude that Warren has not demonstrated a reasonable
                probability that the trial outcome would have been different if this
                evidence had been disclosed.
                Right of allocution
                            Warren contends that the district court improperly limited his
                right of allocution at sentencing. However, Warren failed to preserve this
                issue for appeal, the record does not support his claim that his allocution
                was improperly limited, and we conclude that he has not demonstrated
                plain error. See NRS 176.015(2)(b)(1); Mendoza-Lobos v. State, 125 Nev.
                634, 644, 218 P.3d 501, 507-08 (2009) (applying plain-error review to
                alleged sentencing error); see also Homick v. State, 108 Nev. 127, 133-35,
                825 P.2d 600, 604-05 (1992) (limiting right of allocution to facts in
                mitigation or pleas for leniency).
                App rendi violation
                            Warren contends that the district court violated his due
                process rights by failing to conduct a jury trial on the felony enhancement
                for a third DUI offense. However, Warren failed preserve this issue for
                appeal, the record reveals that the only fact not submitted to the jury was
                the existence of prior convictions, and we conclude that he has not
                demonstrated plain error.      See NRS 484C.400(1)(c); Apprendi v. New
                Jersey, 530 U.S. 466, 490 (2000) ("Other than the fact of a prior conviction,
                any fact that increases the penalty for a crime beyond the prescribed
                statutory maximum must be submitted to a jury, and proved beyond a
                reasonable doubt"); Mendoza-Lobos, 125 Nev. at 644, 218 P.3d at 507-08
                (applying plain-error review to alleged sentencing error).

SUPREME COURT
        OF
     NEVADA
                                                      6
(0) 1947A


                                                       HEIMM3Y1VMMINIREZ§10
                Cumulative error
                             Warren contends that cumulative error deprived him of a fair
                trial. However, we have found only one error, which was harmless. "One
                error is not cumulative error." United States v. Sager, 227 F.3d 1138, 1149
                (9th Cir. 2000); see also Hoxsie v. Kerby, 108 F.3d 1239, 1245 (10th Cir.
                1997) ("Cumulative-error analysis applies where there are two or more
                actual errors."); State v. Perry, 245 P.3d 961, 982 (Idaho 2010) ("[A]
                necessary predicate to the application of the doctrine [of cumulative error]
                is a finding of more than one error.").
                             Having concluded that Warren is not entitled to relief, we
                             ORDER the judgment of conviction AFFIRMED. 2


                                                                     j.
                                         Hardesty



                                                              erry

                cc: Hon. Valorie J. Vega, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     David Thomas Warren


                      2 We direct the clerk of this court to file s Warren's proper person
                motion received August 31, 2012. We decline to reconsider our order
                denying Warren's motion to represent himself on appeal. See Martinez v.
                Court of Appeal of Cal., 528 U.S. 152 (2000); Blandino v. State, 112 Nev.
                352, 914 P.2d 624 (1996). The motion therefore is denied.

SUPREME COURT
        OF
     NEVADA
                                                          7
(0) 1947A